Citation Nr: 1746826	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-31 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for neuropathy of the right foot, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for neuropathy of the left foot, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the right hand, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for neuropathy of the left hand, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

9.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1970 to December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from January 2011 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an August 2016 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a Board hearing at a local VA office.  In May 2017, the Board remanded matter, to allow the Veteran to be scheduled for a travel board hearing.  However, in August 2017 the Veteran's representative submitted a statement that indicated that the Veteran "agreed to waive his right to testify at the scheduled hearing."  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  The Veteran's claim is now properly before the Board.  


FINDINGS OF FACT

1. The Veteran's diabetes mellitus did not manifest in service; any current diabetes mellitus is not related to service.

2. The Veteran's kidney disease did not manifest in service; any current kidney disease is not related to service.

3. The Veteran's left ankle disability did not manifest in service; any current left ankle disability is not related to service.

4. The Veteran's neuropathy of the right foot did not manifest in service; any current neuropathy of the right foot is not related to service.

5. The Veteran's neuropathy of the left foot did not manifest in service; any current neuropathy of the left foot is not related to service.

6. The Veteran's neuropathy of the right hand did not manifest in service; any current neuropathy of the right hand is not related to service.

7. The Veteran's neuropathy of the left hand did not manifest in service; any current neuropathy of the left hand is not related to service.

8. The Veteran's COPD did not manifest in service; any current COPD is not related to service.

9. The Veteran's bilateral hearing loss did not manifest in service; any current bilateral hearing loss is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

4.  The criteria for service connection for neuropathy of the right foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for neuropathy of the left foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

6.  The criteria for service connection for neuropathy of the right hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

7.  The criteria for service connection for neuropathy of the left hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

8.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

9.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The record shows that the Veteran's claim was filed as a "fully-developed claim."  The fully developed claim form includes notice of the evidence needed to substantiate and complete a claim and of the respective duties of VA and the claimant for obtaining evidence.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran has not been afforded a VA examination in connection with his service connection claim for diabetes mellitus, the Board finds that a VA examination for this claim is not necessary as the claim is based solely upon assertions of herbicide exposure during the Veteran's period of active service.  See McLendon, 20 Vet. App. 79.

The VA also finds that examinations are not necessary for the Veteran's claims of service connection for kidney disease, left ankle disability, neuropathy of the left foot, neuropathy of the right foot, neuropathy of the left hand, and neuropathy of the right hand.  The Veteran claims service connection for these disabilities as secondary to diabetes mellitus, which is not service connected.  No medical or lay evidence has been added to the file to establish direct service connection.  

Further, the Veteran was not afforded a VA examination in his claim for service connection for COPD.  Review of the Veteran's private treatment records do indicate a current diagnosis of COPD.  However, a review of the entire claims file shows the only statement by the Veteran with respect to his claimed COPD is his March 2014 fully-developed claim that lists COPD as one of the claims.  He has not advanced lay contentions regarding COPD.  Listing COPD on a claim form is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Absent competent evidence of a current disability or symptoms thereof; evidence that the Veteran suffered an event, injury, or disease in service or exhibited symptoms of a presumptive disease within one year of discharge from active duty; or during an applicable presumptive period; or any indication that the claimed COPD is associated with service, an examination is not necessary.  See McLendon, 20 Vet. App. 79.  

The Veteran attended a VA examination in connection with his claim for bilateral hearing loss in November 2014.  The Board finds the November 2014 examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board remanded this case in September 2015 so that development could be performed regarding the Veteran's herbicide exposure claim.  As will be described below, the RO properly developed the Veteran's claim.  

This matter was remanded by the Board in May 2017 to allow the Veteran to be scheduled for a Board hearing.  As noted above, the Veteran's representative waived the Veteran's right to testify at the hearing, and the hearing request was withdrawn.  Accordingly, there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.
Service Connection for Diabetes Mellitus 

The Veteran asserts that his current diabetes mellitus is related to herbicide exposure he received in Korea in 1970.  

The Veteran has a current diagnosis of diabetes mellitus, a disease eligible for presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).     If a veteran was exposed to an herbicide agent during active service, diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  

A Veteran, who during active service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. §  .307 (a)(6)(iv).  The Veteran did not serve in a unit that the DoD determined operated in or near the DMZ in an area where herbicides were applied.  Therefore he is not presumed to have been exposed to herbicides.  

Although the Veteran is not presumed to have been exposed to herbicide agents while serving in Korea, he may still establish direct exposure.

However, in April 2016, the Joint Services Records Research Center (JSRRC) issued a formal finding that the Veteran's unit was not exposed to herbicides during his period of active service in Korea.  The JSRRC finding states:

We reviewed the 1970 unit histories submitted by the 7th Ordnance Company, and the 83rd Ordnance Battalion Ammo (DS/GS) (Higher Headquarters).  The histories document the 7th Ordnance Company and the 83rd Ordnance Battalion were stationed at Camp Handrich, South Korea.  The 7th Ord Co's mission was to provide direct and general supply and maintenance support for special ammunition, guided missiles and large rockets; and provide technical assistance and limited onsite maintenance to supported units.  The histories do not document the use, storage, spraying, or transporting of herbicides to include Agent Orange. In addition, they do not document any specific duties performed by the unit members along the Demilitarized Zone (DMZ). We also coordinated our research with the National Archives and Records Administration (NARA) located in College Park, Maryland.  They were unable to locate 1971 unit histories submitted by the 7th Ordnance Company or the 83rd Ordnance Battalion.  Therefore, we researched the 1971 8th US Army Chronology. The chronology does not document the use, storage, spraying, or transporting of herbicides to include Agent Orange.  In addition, it does not document any specific duties performed by the 7th Ordnance Company or 83rd Ordnance Battalion unit members along the Demilitarized Zone (DMZ).

The Veteran asserts that as a member of a wrecking crew, he drove to the DMZ to deliver supplies.  He also stated that he was outside and exposed to mud and herbicides.  While the Veteran is competent to recollect and report his duties in Korea, he is not competent to conclude that he was exposed to herbicides in performance of his duties.  There is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds such that his observations are sufficient to establish exposure to herbicides.  

Based upon April 2016 JSRRC finding, which is more probative that the Veteran's assertion, the Board determines he was not exposed to herbicides.  Therefore, presumptive service connection for diabetes mellitus due to herbicide exposure is not warranted.  

Diabetes mellitus is also subject to presumptive service connection if it becomes manifest within one year of separation from service.  See 38 C.F.R. 3.309(a).  In this case, the Veteran's diabetes mellitus was not diagnosed until 2004, decades after he separated from active service.  He does not assert his diabetes was present during the one year prior to separation, and he has not asserted that it began in service and continued onward from that time.  Therefore presumptive service connection under 38 C.F.R. 3.309(a) or a grant of service connection based upon continuity of symptomatology under 38 C.F.R. 3.303(b) are not warranted.  

However, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While the Veteran's medical treatment records do establish a current diagnosis of diabetes mellitus, the probative evidence of record does not establish a nexus between the Veteran's claimed disability and his period of active service.  The Veteran has not provided any information or evidence indicating that either VA or private medical treatment providers have determined this claimed disability is related to the Veteran's period of active service.  The Veteran's service treatment records are silent for a diagnosis of or treatment for diabetes mellitus during the Veteran's period of active duty, and the Veteran has not offered additional lay evidence indicating a direct service connection for the Veteran's diabetes mellitus.     See 38 C.F.R. 3.309.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed diabetes mellitus is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's diabetes mellitus.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Service Connection for Kidney Disease, a Left Ankle Disability, Neuropathy of the Right Foot, Neuropathy of the Left Hand, Neuropathy of the Right Hand, and Neuropathy of the Left Foot

The Veteran has claimed entitlement to service connection for kidney disease, a left ankle disability, neuropathy of the right foot, neuropathy of the left hand, neuropathy of the right hand, neuropathy of the left foot.  Each of these disabilities is claimed as secondary to diabetes mellitus. 

In order to warrant entitlement to secondary service connection, the Veteran needs to establish that his current disabilities were caused or aggravated by the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, (1995).  

The Board acknowledges the Veteran has a current diagnosis of kidney disease, a left ankle disability, neuropathy of the right foot, neuropathy of the left hand, neuropathy of the right hand, and neuropathy of the left foot.  However, as determined by the above decision, the Veteran is not service-connected for diabetes mellitus.  Further, a review of the record indicates that the Veteran is not currently service connected for any disability.  Accordingly, the Veteran does not meet the criteria for establishing secondary service connection for these disabilities.   

Further, direct service connection is not warranted.  In the present case, the Veteran's service treatment records are silent for a diagnosis of or treatment for kidney disease, a left ankle disability, neuropathy of the right foot, neuropathy of the left hand, neuropathy of the right hand, and/or neuropathy of the left foot.  The Veteran has not offered lay evidence of an in-service occurrence or aggravation of these disabilities.  The Veteran has not provided any information or evidence indicating that either VA or private medical treatment providers have determined these claimed disabilities are related to the Veteran's period of active service.  See 38 C.F.R. § 3.303.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that these disabilities are etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's kidney disease, a left ankle disability, neuropathy of the right foot, neuropathy of the left hand, neuropathy of the right hand, and neuropathy of the left foot.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Service Connection for COPD

The Veteran has claimed entitlement to service connection for COPD.  The Board acknowledges the Veteran does have a current diagnosis of COPD.  However, the Veteran's service treatment records do not indicate a diagnosis of or treatment for COPD.  The Veteran has not offered lay evidence of an in-service occurrence or aggravation of this disability.  The Veteran has not provided any information or evidence indicating that either VA or private medical treatment providers have determined the Veteran's COPD is related to his period of active service.  Id.

The Veteran asserted through his initial claim that his COPD is related to his active duty service.  However, he has not provided a lay statement explaining why he believes that his COPD should be service-connected.  There is no competent medical or lay evidence in support of his claim.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's COPD.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Service Connection for Bilateral Hearing Loss

The Veteran has claimed entitlement to service connection for bilateral hearing loss because he was exposed to mortar fire in 1971.  For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Veteran underwent a VA audiological examination in November 2014.  His level of hearing loss met the threshold criteria to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board notes that at his April 1969 pre-induction physical, the Veteran's auditory thresholds in his right ear were 30 at 3000 and 4000 Hertz, indicating some level of hearing loss.  All other thresholds in his right and left ear were  and that his PULHES profile at pre-induction was H2.  PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "H" stands for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  A numerical designation of "2" "indicates that an individual possesses some medical condition or physical defect which may impose some limitations on classification and assignment."  Id. at 555.

If the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  Accordingly, the Veteran's hearing should be considered normal on entry into service because it did not meet VA's definition of hearing loss.  Further, his June 1970 autogram reflected normal hearing and his profile was H1.  

Presumptive service connection for a chronic condition under 38 C.F.R. § 3.309(a) is not warranted because there is no evidence of record to show that the Veteran's hearing loss met the criteria set forth in 38 C.F.R. § 3.385 within the one year following separation from service.  Further, there is no assertion that the Veteran's hearing loss began in service and persisted from that time.  Therefore service connection for a chronic condition based on continuity of symptoms is not warranted.  38 C.F.R. § 3.303(b).  

Following the November 2014 examination, the VA examiner opined:

It is less likely than not that the [V]eteran's hearing loss was caused by acoustic trauma while serving in the Army.  He was in the Army for only 18 months.  He worked as a dispatcher which he described as a quiet job.  He worked as a wrecker crewman at night.  He has a history of chronic suppurative otitis media.  He worked construction - mostly as a drywall finisher for 20-25 years.  He also has diabetes, which may be associated with hearing loss. 
  
The Boards finds VA examiner's opinions to be supported by a well-reasoned rationale.  The opinions constitute highly probative evidence against the claim.

The Veteran asserts through lay evidence that his current bilateral hearing loss was related to his active duty service because he was exposed to noise from mortar fire in 1971.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty understanding speech or ringing in ears (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313.  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau at 1376-77; see also Kahana, 24 Vet. App. 428.  

With regard to the specific issue in this case, whether the Veteran's current bilateral hearing loss is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's bilateral hearing loss requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the rationale provided by the VA medical examiner.

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his bilateral hearing loss is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's bilateral hearing loss.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

   
ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for kidney disease is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for neuropathy of the right foot is denied.

Entitlement to service connection for neuropathy of the left foot is denied.

Entitlement to service connection for neuropathy of the right hand is denied.

Entitlement to service connection for neuropathy of the left hand is denied.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.

Entitlement to service connection for bilateral hearing loss is denied.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


